         Case 1:17-cr-00662-PAE Document 199 Filed 06/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                      17-CR-662-01 (PAE)
                         -v-
                                                                             ORDER
 SIRI ABASSI,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

        IT IS HEREBY ORDERED that the defendant, Sira Abassi, will serve a period of four

(4) months Home Detention, to be monitored by Global Positioning Satellite (GPS) technology.

The defendant will be restricted to her residence at all times except for employment; education;

religious services; medical, substance abuse, or mental health treatment; attorney visits; Court

appearances; Court-ordered obligations; or other activities as pre-approved by the Probation

Department.

        IT IS FURTHER HEREBY ORDERED that the defendant shall contribute to the costs of

monitoring, based on her ability to pay, as determined by the Probation Department. The

defendant shall disclose all financial information and documents to the Probation Department to

assess her ability to pay.


        SO ORDERED.


                                                             
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: June 17, 2021
       New York, New York
